In re Weinberger, Bernhard S.; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Domestic Relations # 2, Div. “G”, No. 87-23524; to the Court of Appeal, Fourth Circuit, No. 89CW 1773.
Granted in part; denied in part. Stay order recalled. The case is remanded to the district court to amend the judgment by placing Bernhard Weinberger on probation on the conditions that he make monthly payments to repay the accumulated arrear-ages on a reasonable schedule to be determined by the trial judge and that the prison sentence will be deemed purged when all accumulated arrearages for which he was found in contempt are paid. Otherwise,i denied. See, Hicks on behalf of Feiock v. Feiock, 485 U.S. 624, 108 S.Ct. 1423, 99 L.Ed.2d 721 (1988).
COLE, J., would deny the writ.